UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 20-1914


GEISMAR NORTH AMERICA, INC., formerly doing business as Modern Track
Machinery, Inc.,

                     Plaintiff - Appellant,

              v.

NPD RESOURCES, INC.,

                     Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at Beaufort.
Richard Mark Gergel, District Judge. (9:20-cv-02190-RMG)


Submitted: May 14, 2021                                            Decided: June 15, 2021


Before MOTZ, HARRIS, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wm. Grayson Lambert, Benjamin E. Nicholson, V, BURR & FORMAN LLP, Columbia,
South Carolina, for Appellant. Michael H. Montgomery, MONTGOMERY WILLARD,
LLC, Columbia, South Carolina; Payne M. Montgomery, KNOBBE MARTENS OLSEN
& BEAR, LLP, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Geismar North America, Inc., appeals the district court’s order dismissing its

amended complaint for lack of personal jurisdiction, Fed. R. Civ. P. 12(b)(2). We have

reviewed the record included on appeal as well as the parties’ briefs and we find no

reversible error. Accordingly, we affirm the district court. Geismar N. Am. v. NPD

Resources, Inc., No. 9:20-cv-02190-RMG (D.S.C. Aug. 19, 2020). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2